DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14, 17, 21-22 and 25 are objected to because of the following informalities:
In claims 14 and 21, “the characteristics curve” should be “the characteristic[[s]] curve”
In claim 17, “the electronics unit configured” should be “the electronics unit is configured”
In claim 22, “a pump system including the at least one pump” should be “a pump system including [[the]] at least one pump”
In claim 25, “curve (and/or the determined modulation strength” should be “curve [[(]] and/or the determined modulation strength” (remove the parenthesis)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 14-18, 20-22 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitations are:
“an electronics unit” configured to evaluate a curve, activate vehicle deceleration, detect modulation/variation of the input variable, and store a curve in the storage unit in claims 14 and 21; determine a frequency or modulation strength in claim 15; reestablish a section of a curve in claims 16-17; compare two frequencies/modulation strengths in claim 17; examine one or more time curves in claim 18; and activate a brake booster, piston, or pump in claim 20
A “vehicle deceleration device” configured to exert a deceleration on the vehicle in claims 14 and 21
“a storage unit” configured to store a characteristic curve in claims 14, 16 and 21
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“electronics unit” : applicant discloses that “A reliable recognition of modulations and/or variations of input variable is possible with the aid of an algorithm integrated into the electronics unit” (See at least [Page 10, lines 7-9] in applicant’s specification). Applicant further discloses that the electronics unit contains an algorithm which stores a plurality of characteristic curves and controls testing of curves (See at least [Page 14, lines 8-21] in applicant’s specification). However, it is not clear for these portions if the electronics unit takes the form of pure hardware, software to be executed by a processor, or some other form entirely. Therefore, the claims including this limitation are rendered indefinite and rejected under 35 USC 112(b).
“vehicle deceleration device” : applicant discloses that the vehicle deceleration device may include a brake booster, a piston-cylinder device, and/or a pump (See at least [Page 8, lines 9-16] in applicant’s specification). This is adequate structure to perform the claimed functions and no 112(b) rejection is given.
“storage unit” : applicant discloses the storage unit in at least [Page 7, lines 27-30], [Page 8, line 27-Page 9, line 8], [Page 10, lines 15-22], [Page 11, lines 5-11], and [Page 13, lines 5-8]. However, it is not clear for these portions if the storage unit takes the form of pure hardware, software stored by a processor, or some other form entirely. Therefore, the claims including this limitation are rendered indefinite and rejected under 35 USC 112(b).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The basis of these rejections is the interpretation of these claims in the section of this office action titles “Claim Interpretation”.
Regarding claims 14 and  21, the following claim limitations of interest invoke 35 U.S.C. 112(f):
“an electronics unit” configured to evaluate a curve, activate vehicle deceleration, detect modulation/variation of the input variable, and store a curve in the storage unit in claims 14 and 21; determine a frequency or modulation strength in claim 15; reestablish a section of a curve in claims 16-17; compare two frequencies/modulation strengths in claim 17; examine one or more time curves in claim 18; and activate a brake booster, piston, or pump in claim 20
“a storage unit” configured to store a characteristic curve in claims 14, 16 and 21
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. In particular, a review of the specification reveals the following:
“electronics unit” : applicant discloses that “A reliable recognition of modulations and/or variations of input variable is possible with the aid of an algorithm integrated into the electronics unit” (See at least [Page 10, lines 7-9] in applicant’s specification). Applicant further discloses that the electronics unit contains an algorithm which stores a plurality of characteristic curves and controls testing of curves (See at least [Page 14, lines 8-21] in applicant’s specification). However, it is not clear for these portions if the electronics unit takes the form of pure hardware, software to be executed by a processor, or some other form entirely. Therefore, the claims including this limitation are rendered indefinite and rejected under 35 USC 112(b).
“storage unit” : applicant discloses the storage unit in at least [Page 7, lines 27-30], [Page 8, line 27-Page 9, line 8], [Page 10, lines 15-22], [Page 11, lines 5-11], and [Page 13, lines 5-8]. However, it is not clear for these portions if the storage unit takes the form of pure hardware, software stored by a processor, or some other form entirely. Therefore, the claims including this limitation are rendered indefinite and rejected under 35 USC 112(b).
Therefore, claims 14 and 21 are indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Regarding claims 15-20 and 22, these claims are also rejected under 35 USC 112(b) at least because they do not clarify the above points with respect to their respective parent claims 14 and 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US 20120139330 A1) in view of Bularz et al. (US 20160334790 A1), hereinafter referred to as Morishita and Bularz, respectively.
Regarding claim 14, Morishita discloses A control device for a vehicle deceleration device of a vehicle (See at least Fig. 5 in Morishita: Morishita discloses a method for controlling deceleration of a vehicle [See at least Morishita, 0052]), comprising: 
an electronics unit (See at least Fig. 3 in Morishita: Morishita discloses that the method of Fig. 5 is executed by unified controller 9 [See at least Morishita, 0052]), which is connectable to a brake actuating element of the vehicle and/or to at least one brake actuating element sensor of the vehicle (See at least Fig. 1 in Morishita: Morishita discloses that unified controller 9 is connected to brake controller 7 [See at least Morishita, 0037-0038]), in such a way that a value of an input variable predefined by a driver of the vehicle using an actuation of the brake actuating element is evaluated using the electronics unit (See at least Fig. 4 in Morishita: Morishita discloses that, at step S5, the brake pedal depressing velocity is generally calculated by the difference in brake pedal positions detected at each control cycle [See at least Morishita, 0051]. It will therefore be appreciated that the brake pedal position is the input variable and that its velocity is evaluated. Morishita further teaches that the routine may be initiated each time the engine is started by an ignition switch and/or vehicle start button for a HEV, fuel cell or electric vehicle and a brake pedal is subsequently operated by a driver [See at least Morishita, 0046]); and 
a storage unit in which a characteristic curve is stored (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]. Morishita further discloses that the process of Fig. 5 is performed by components of the unified controller 9 [See at least Morishita, 0052]. It will therefore be appreciated that, in order to perform the adjustment computations of at least step S23 and [Morishita, 0055], the controller 9 must store the original and adjusted deceleration characteristics), the characteristics curve specifying a relationship between the input variable and a setpoint variable with respect to a setpoint vehicle deceleration to be exerted on the vehicle using the vehicle deceleration device (See at least Fig. 5 in Morishita: Morishita discloses that, at step S24, subsequent to the optional adjustment of the target deceleration characteristic based on brake pedal depressing velocity in step S23, a final target deceleration characteristic is prepared over various brake pedal stroke positions [See at least Morishita, 0056]. It will therefore be appreciated that the characteristic is a deceleration vs. pedal position characteristic); 
wherein the electronics unit is configured to activate the vehicle deceleration device taking into account the characteristic curve and the input variable in such a way that an instantaneous setpoint vehicle deceleration in accordance with the characteristic curve and the input variable is exerted on the vehicle using the vehicle deceleration device (See at least Fig. 5 in Morishita: Morishita discloses that, from steps S25-S27, the sum total of a basic brake pressure portion, a regenerative brake portion and a pump-up pressure portion to meet the driver's intent for the desired amount of deceleration indicated by input to brake pedal 11 are generated and used to brake the vehicle [See at least Morishita, 0057-0059]); and 
wherein the electronics unit is configured to detect at least one modulation and/or variation of the input variable triggered by the driver (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity, where adjustment of the target deceleration characteristic will be made when the previously estimated or designed brake depressing velocity for a previously set target deceleration characteristic becomes different from that calculated [See at least Morishita, 0055]), to reestablish at least one subsection of the characteristic curve taking into account the at least one modulation and/or variation of the input variable triggered by the driver (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]), and to store a correspondingly changed characteristic curve in the storage unit (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]. Morishita further discloses that the process of Fig. 5 is performed by components of the unified controller 9 [See at least Morishita, 0052]. It will therefore be appreciated that, in order to perform the adjustment computations of at least step S23 and [Morishita, 0055], the controller 9 must store the adjusted deceleration characteristic).
However, Morishita does not explicitly teach the control device wherein the value of the input variable predefined by the driver of the vehicle using the actuation of the brake actuating element is evaluated using the electronics unit to characterize a time curve.
However, Bularz does teach a method wherein a value of the input variable predefined by the driver of the vehicle using the actuation of the brake actuating element is evaluated using the electronics unit to characterize a time curve (Bularz teaches that a travel sensor acquires the time profile of the brake pedal travel and, therefrom, the pedal speed and pedal acceleration [See at least Bularz, 0023]. Bularz further teaches that, in addition, a pressure sensor acquires a pressure profile [See at least Bularz, 0023]. Bularz teaches that, based on the pedal speed and acceleration and the pressure profile, the control unit derives from the driver's braking request (partial braking, emergency braking, etc.) and calculates the setpoint pressure for each wheel brake in the current driving situation [See at least Bularz, 0023]). Both Bularz and Morishita teach methods for detecting vehicle brake pedal speeds. However, only Bularz explicitly teaches where the value of the brake pedal speed may be derived from the time profile of the brake pedal.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also cause the system of Morishita to collect multiple brake pedal position values over time so that the system can derive the value of the brake pedal speed from the time profile of the brake pedal position, as in Bularz. Doing so improves the system’s ability to determine what kind of braking the user is requesting (With regard to this reasoning, see at least [Bularz, 0023]).
	Examiner’s note to help applicant overcome the prior art of record: in the current interpretation of Morishita in view of Bularz, velocity of the brake pedal is interpreted to be applicant’s at least one modulation and/or variation of the input variable triggered by the driver, since at least one modulation and/or variation of the input variable triggered by the driver is a very broad statement. However, applicant discloses in at least Fig. 1b of applicant’s specification that “the modulation and/or variation triggered by the driver of input variable xinput” may comprise “jags” and/or “trembling motion” on the time curve of input variable xinput (See at least [Page 9, lines 9-26, in applicant’s specification]). These particular shapes of the input variable characteristic are not present in the prior art of record, so if applicant were to amend the independent claims to specify that the modulations and/or variations take this particular shape, such amendments would be adequate to overcome the prior art of record.
	This is examiner’s sincere suggestion to move forward prosecution, but it is of course up to applicant how applicant would like to amend the claims.

Regarding claim 15, Morishita in view of Bularz teaches The control device as recited in claim 14, wherein the electronics unit is configured to determine a frequency and/or a modulation strength of modulations and/or variations triggered by the driver during at least one brake application (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity, where adjustment of the target deceleration characteristic will be made when the previously estimated or designed brake depressing velocity for a previously set target deceleration characteristic becomes different from that calculated [See at least Morishita, 0055]. Under examiner’s broadest reasonable interpretation, the magnitude of the brake velocity is regarded as applicant’s “modulation strength” of a “variation”).

Regarding claim 16, Morishita in view of Bularz teaches The control device as recited in claim 15, wherein, if the determined frequency is greater than a predefined frequency threshold value at least sectionally along the characteristic curve and/or the determined modulation strength is greater than a predefined strength threshold value at least sectionally along the characteristic curve (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity, where adjustment of the target deceleration characteristic will be made when the previously estimated or designed brake depressing velocity for a previously set target deceleration characteristic becomes different from that calculated [See at least Morishita, 0055]. Morishita further discloses that, when the calculated brake pedal depressing velocity is faster than that previously designed, calculated or estimated, an offsetting of the target deceleration characteristic will be made such that the loss stroke to the actual master cylinder pressure generating point will be set smaller [See at least Morishita, 0055]), the electronics unit is configured to reestablish at least one affected subsection of the characteristic curve and to store a correspondingly changed characteristic curve in the storage unit (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]. Morishita further discloses that the process of Fig. 5 is performed by components of the unified controller 9 [See at least Morishita, 0052]. It will therefore be appreciated that, in order to perform the adjustment computations of at least step S23 and [Morishita, 0055], the controller 9 must store the adjusted deceleration characteristic).

Regarding claim 17, Morishita in view of Bularz teaches The control device as recited in claim 15, wherein the electronics unit configured to determine at least one first frequency and/or at least one first modulation strength during at least one first brake application for at least one first characteristic curve (See at least Fig. 5 in Morishita: Morishita discloses that, at step S22, a pedal stroke from stroke sensor 3, a vehicle speed from vehicle speed sensor 92 and the target deceleration characteristic map set at step S5 of FIG. 4 are read [See at least Morishita, 0055]. Morishita further discloses that this process of Fig. 4 is executed responsive to an initial brake pedal operation [See at least Morishita, 0046]. Morishita further discloses that, at step S23, the previously estimated or designed brake depressing velocity for this previously set target deceleration characteristic is considered [See at least Morishita, 0055]), to determine a second frequency and/or a second modulation strength during at least one second brake application for a second characteristic curve (See at least Fig. 5 in Morishita: Morishita discloses that at step S23, a brake pedal depressing velocity is calculated which may correspond to an adjusted target deceleration characteristic [See at least Morishita, 0055]. Morishita further discloses that the process of Fig. 5 may be repeated whenever brake pedal 11 is operated by a vehicle driver [See at least Morishita, 0052]), which includes at least one reestablished subsection in comparison to the at least one first characteristic curve (Morishita discloses that a plurality of target deceleration characteristics may be prepared against a plurality of brake depressing speeds so that, depending on the actual braking speed detected, the best map out of the plurality of target deceleration characteristic maps may be read and applied [See at least Morishita, 0116]. It will therefore be appreciated that the distinct characteristic curves corresponding to certain speeds may be generated before the comparison of the old and new brake depressing speeds occurs), to compare the at least one first frequency and/or the at least one first modulation strength to the second frequency and/or the second modulation strength (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, the calculated brake pedal depressing velocity is compared to the previously designed, calculated or estimated brake pedal depressing velocity [See at least Morishita, 0055]), and, if: (i) an increase of modulations and/or variations of the input variable is established at least sectionally along the second characteristic curve based on the comparison of the first and second frequencies to one another, and/or (ii) a strengthening of modulations and/or variations of the input variable at least sectionally along the second characteristic curve is established based on the comparison of the first and second modulation strengths (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, when the calculated brake pedal depressing velocity is faster than that previously designed, calculated or estimated, an offsetting of the target deceleration characteristic will be made such that the loss stroke to the actual master cylinder pressure generating point will be set smaller [See at least Morishita, 0055]), the electronics unit is configured to reestablish at least one affected subsection of the second characteristic curve (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, when the calculated brake pedal depressing velocity is faster than that previously designed, calculated or estimated, an offsetting of the target deceleration characteristic will be made such that the loss stroke to the actual master cylinder pressure generating point will be set smaller [See at least Morishita, 0055]. Morishita further discloses that, at step S24, subsequent to the adjustment of the target deceleration characteristic based on brake pedal depressing velocity in step S23, a final target deceleration characteristic is prepared over various brake pedal stroke positions [See at least Morishita, 0055]).

Regarding claim 18, Morishita in view of Bularz teaches The control device as recited in claim 14, wherein the electronics unit is configured to examine a time curve of a pedal travel (Bularz teaches that a travel sensor acquires the time profile of the brake pedal travel and, therefrom, the pedal speed and pedal acceleration [See at least Bularz, 0023]), and/or a time curve of an input rod travel, and/or a time curve of a differential motion, and/or a time curve of a driver brake force exerted on the brake actuating element, and/or a time curve of a brake master cylinder pressure in a brake master cylinder downstream from the brake actuating element, as the time curve of the input variable for a possible occurrence of at least one modulation and/or variation of the input variable triggered by the driver (Bularz teaches that a travel sensor acquires the time profile of the brake pedal travel and, therefrom, the pedal speed and pedal acceleration [See at least Bularz, 0023]. Bularz further teaches that, in addition, a pressure sensor acquires a pressure profile [See at least Bularz, 0023]. Bularz teaches that, based on the pedal speed and acceleration and the pressure profile, the control unit derives from the driver's braking request (partial braking, emergency braking, etc.) and calculates the setpoint pressure for each wheel brake in the current driving situation [See at least Bularz, 0023]).

Regarding claim 19, Morishita in view of Bularz teaches The control device as recited in claim 14, wherein the characteristic curve specifies a relationship between the input variable and a setpoint amperage to be output to a brake booster upstream from the brake master cylinder, and/or a relationship between the input variable and a setpoint speed of a motor of the brake booster, and/or a relationship between the input variable and a setpoint booster force of the brake booster, and/or relationship between the input variable and a setpoint brake pressure in at least one wheel brake cylinder of a hydraulic braking system, and/or a relationship between the input variable and a setpoint braking torque of the at least one wheel brake cylinder, and/or a relationship between the input variable and the setpoint vehicle deceleration (See at least Fig. 5 in Morishita: Morishita discloses that, at step S24, subsequent to the optional adjustment of the target deceleration characteristic based on brake pedal depressing velocity in step S23, a final target deceleration characteristic is prepared over various brake pedal stroke positions [See at least Morishita, 0056]. It will therefore be appreciated that the characteristic is a deceleration vs. pedal position characteristic).

Regarding claim 20, Morishita in view of Bularz teaches The control device as recited in claim 14, wherein the electronics unit is configured to, taking into account the characteristic curve and the input variable (See at least Fig. 5 in Morishita: Morishita discloses that, at step S26, a command signal indicative of the pump-up pressure portion (even if no demand is requested) is sent to brake controller 7 [See at least Morishita, 0058]. Morishita further discloses that this command is ultimately based on adjustment of the brake characteristic based on pedal velocity at step S23 [See at least Morishita, 0055]), activate, as the vehicle deceleration device: a brake booster upstream from a brake master cylinder, and/or at least one piston-cylinder device of a hydraulic braking system, and/or at least one pump of the hydraulic braking system (See at least Fig. 2 in Morishita: Morishita discloses that VDC brake fluid pressure unit 2 is a brake fluid pressure actuator and has fluid pressure pumps 22 driven by a VDC motor 21, which is a dedicated electric motor, and that VDC brake fluid pressure unit 2 increases, maintains or reduces a pressure from master cylinder 13 [See at least Morishita, 0032]. Also see at least Fig. 3 in Morishita: Morishita further teaches that brake controller 7 adjusts a pressure difference between the wheel cylinder pressure and the master cylinder pressure in response to receipt of a pump-up pressure command from unified controller 9, the pressure differentiating control being performed by operation current applied to both first M/C cutoff solenoid valve 25 and second M/C cutoff solenoid valve 26 on the one hand, and by a pump-up pressure increase by VDC motor 21 on the other [See at least Morishita, 0038]. Also see at least Fig. 5 in Morishita: Morishita discloses that, at step S26, a command signal indicative of the pump-up pressure portion (even if no demand is requested) is sent to brake controller 7 [See at least Morishita, 0058]. It will therefore be appreciated that the pump is controlled based on the characteristic and input variable).

Regarding claim 21, Morishita discloses A vehicle deceleration device for a vehicle including a control device (See at least Fig. 5 in Morishita: Morishita discloses a method for controlling deceleration of a vehicle [See at least Morishita, 0052]), the control device comprising: 
an electronics unit (See at least Fig. 3 in Morishita: Morishita discloses that the method of Fig. 5 is executed by unified controller 9 [See at least Morishita, 0052]), which is connectable to a brake actuating element of the vehicle and/or to at least one brake actuating element sensor of the vehicle (See at least Fig. 1 in Morishita: Morishita discloses that unified controller 9 is connected to brake controller 7 [See at least Morishita, 0037-0038]), in such a way that a value of an input variable predefined by a driver of the vehicle using an actuation of the brake actuating element is evaluated using the electronics unit (See at least Fig. 4 in Morishita: Morishita discloses that, at step S5, the brake pedal depressing velocity is generally calculated by the difference in brake pedal positions detected at each control cycle [See at least Morishita, 0051]. It will therefore be appreciated that the brake pedal position is the input variable and that its velocity is evaluated. Morishita further teaches that the routine may be initiated each time the engine is started by an ignition switch and/or vehicle start button for a HEV, fuel cell or electric vehicle and a brake pedal is subsequently operated by a driver [See at least Morishita, 0046]); and 
a storage unit in which a characteristic curve is stored (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]. Morishita further discloses that the process of Fig. 5 is performed by components of the unified controller 9 [See at least Morishita, 0052]. It will therefore be appreciated that, in order to perform the adjustment computations of at least step S23 and [Morishita, 0055], the controller 9 must store the original and adjusted deceleration characteristics), the characteristics curve specifying a relationship between the input variable and a setpoint variable with respect to a setpoint vehicle deceleration to be exerted on the vehicle using the vehicle deceleration device (See at least Fig. 5 in Morishita: Morishita discloses that, at step S24, subsequent to the optional adjustment of the target deceleration characteristic based on brake pedal depressing velocity in step S23, a final target deceleration characteristic is prepared over various brake pedal stroke positions [See at least Morishita, 0056]. It will therefore be appreciated that the characteristic is a deceleration vs. pedal position characteristic); 
wherein the electronics unit is configured to activate the vehicle deceleration device taking into account the characteristic curve and the input variable in such a way that an instantaneous setpoint vehicle deceleration in accordance with the characteristic curve and the input variable is exerted on the vehicle using the vehicle deceleration device (See at least Fig. 5 in Morishita: Morishita discloses that, from steps S25-S27, the sum total of a basic brake pressure portion, a regenerative brake portion and a pump-up pressure portion to meet the driver's intent for the desired amount of deceleration indicated by input to brake pedal 11 are generated and used to brake the vehicle [See at least Morishita, 0057-0059]); and 
wherein the electronics unit is configured to detect at least one modulation and/or variation of the input variable triggered by the driver (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity, where adjustment of the target deceleration characteristic will be made when the previously estimated or designed brake depressing velocity for a previously set target deceleration characteristic becomes different from that calculated [See at least Morishita, 0055]), to reestablish at least one subsection of the characteristic curve taking into account the at least one modulation and/or variation of the input variable triggered by the driver (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]), and to store a correspondingly changed characteristic curve in the storage unit (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]. Morishita further discloses that the process of Fig. 5 is performed by components of the unified controller 9 [See at least Morishita, 0052]. It will therefore be appreciated that, in order to perform the adjustment computations of at least step S23 and [Morishita, 0055], the controller 9 must store the adjusted deceleration characteristic).
However, Morishita does not explicitly teach the vehicle control device wherein the value of the input variable predefined by the driver of the vehicle using the actuation of the brake actuating element is evaluated using the electronics unit to characterize a time curve.
However, Bularz does teach a method wherein a value of the input variable predefined by the driver of the vehicle using the actuation of the brake actuating element is evaluated using the electronics unit to characterize a time curve (Bularz teaches that a travel sensor acquires the time profile of the brake pedal travel and, therefrom, the pedal speed and pedal acceleration [See at least Bularz, 0023]. Bularz further teaches that, in addition, a pressure sensor acquires a pressure profile [See at least Bularz, 0023]. Bularz teaches that, based on the pedal speed and acceleration and the pressure profile, the control unit derives from the driver's braking request (partial braking, emergency braking, etc.) and calculates the setpoint pressure for each wheel brake in the current driving situation [See at least Bularz, 0023]). Both Bularz and Morishita teach methods for detecting vehicle brake pedal speeds. However, only Bularz explicitly teaches where the value of the brake pedal speed may be derived from the time profile of the brake pedal.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also cause the system of Morishita to collect multiple brake pedal position values over time so that the system can derive the value of the brake pedal speed from the time profile of the brake pedal position, as in Bularz. Doing so improves the system’s ability to determine what kind of braking the user is requesting (With regard to this reasoning, see at least [Bularz, 0023]).
Examiner’s note to help applicant overcome the prior art of record: in the current interpretation of Morishita in view of Bularz, velocity of the brake pedal is interpreted to be applicant’s at least one modulation and/or variation of the input variable triggered by the driver, since at least one modulation and/or variation of the input variable triggered by the driver is a very broad statement. However, applicant discloses in at least Fig. 1b of applicant’s specification that “the modulation and/or variation triggered by the driver of input variable xinput” may comprise “jags” and/or “trembling motion” on the time curve of input variable xinput (See at least [Page 9, lines 9-26, in applicant’s specification]). These particular shapes of the input variable characteristic are not present in the prior art of record, so if applicant were to amend the independent claims to specify that the modulations and/or variations take this particular shape, such amendments would be adequate to overcome the prior art of record.
	This is examiner’s sincere suggestion to move forward prosecution, but it is of course up to applicant how applicant would like to amend the claims.

Regarding claim 22, Morishita in view of Bularz teaches The vehicle deceleration device as recited in claim 21, wherein the vehicle deceleration device is the brake booster, or a piston-cylinder device, or a pump system including the at least one pump, or the braking system (See at least Fig. 2 in Morishita: Morishita discloses that VDC brake fluid pressure unit 2 is a brake fluid pressure actuator and has fluid pressure pumps 22 driven by a VDC motor 21, which is a dedicated electric motor, and that VDC brake fluid pressure unit 2 increases, maintains or reduces a pressure from master cylinder 13 [See at least Morishita, 0032]. Also see at least Fig. 3 in Morishita: Morishita further teaches that brake controller 7 adjusts a pressure difference between the wheel cylinder pressure and the master cylinder pressure in response to receipt of a pump-up pressure command from unified controller 9, the pressure differentiating control being performed by operation current applied to both first M/C cutoff solenoid valve 25 and second M/C cutoff solenoid valve 26 on the one hand, and by a pump-up pressure increase by VDC motor 21 on the other [See at least Morishita, 0038]. Also see at least Fig. 5 in Morishita: Morishita discloses that, at step S26, a command signal indicative of the pump-up pressure portion (even if no demand is requested) is sent to brake controller 7 [See at least Morishita, 0058]. It will therefore be appreciated that the pump is controlled based on the characteristic and input variable).

Regarding claim 23, Morishita discloses A method for operating a vehicle deceleration device of a vehicle (See at least Fig. 5 in Morishita: Morishita discloses a method for controlling deceleration of a vehicle [See at least Morishita, 0052]), comprising the following steps: 
ascertaining a value of an input variable predefined by a driver of the vehicle with the aid of an actuation of a brake actuating element of the vehicle (See at least Fig. 4 in Morishita: Morishita discloses that, at step S5, the brake pedal depressing velocity is generally calculated by the difference in brake pedal positions detected at each control cycle [See at least Morishita, 0051]. It will therefore be appreciated that the brake pedal position is the input variable and that its velocity is evaluated. Morishita further teaches that the routine may be initiated each time the engine is started by an ignition switch and/or vehicle start button for a HEV, fuel cell or electric vehicle and a brake pedal is subsequently operated by a driver [See at least Morishita, 0046]); 
activating the vehicle deceleration device taking into account the input variable and a characteristic curve (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]. Morishita further discloses that the process of Fig. 5 is performed by components of the unified controller 9 [See at least Morishita, 0052]. It will therefore be appreciated that, in order to perform the adjustment computations of at least step S23 and [Morishita, 0055], the controller 9 must store the original and adjusted deceleration characteristics), which specifies a relationship between the input variable and a setpoint variable with respect to a setpoint vehicle deceleration to be exerted on the vehicle using the vehicle deceleration device, so that using the vehicle deceleration device, an instantaneous setpoint vehicle deceleration in accordance with the characteristic curve and the input variable, is exerted on the vehicle (See at least Fig. 5 in Morishita: Morishita discloses that, at step S24, subsequent to the optional adjustment of the target deceleration characteristic based on brake pedal depressing velocity in step S23, a final target deceleration characteristic is prepared over various brake pedal stroke positions [See at least Morishita, 0056]. It will therefore be appreciated that the characteristic is a deceleration vs. pedal position characteristic); 
examining a value of the input variable (See at least Fig. 4 in Morishita: Morishita discloses that, at step S5, the brake pedal depressing velocity is generally calculated by the difference in brake pedal positions detected at each control cycle [See at least Morishita, 0051]. It will therefore be appreciated that the brake pedal position is the input variable and that its velocity is evaluated. Morishita further teaches that the routine may be initiated each time the engine is started by an ignition switch and/or vehicle start button for a HEV, fuel cell or electric vehicle and a brake pedal is subsequently operated by a driver [See at least Morishita, 0046]) for a possible occurrence of at least one modulation and/or variation of the input variable triggered by the driver (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity, where adjustment of the target deceleration characteristic will be made when the previously estimated or designed brake depressing velocity for a previously set target deceleration characteristic becomes different from that calculated [See at least Morishita, 0055]); and 
reestablishing at least one subsection of the characteristic curve as a function of the possible occurrence of the at least one modulation and/or variation of the input variable triggered by the driver (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]).
However, Morishita does not explicitly teach the method wherein the value of the input variable predefined by the driver of the vehicle with the aid of an actuation of a brake actuating element of the vehicle is used to ascertain and examine a time curve of the input variable.
However, Bularz does teach a method wherein a value of the input variable predefined by the driver of the vehicle with the aid of an actuation of a brake actuating element of the vehicle is used to ascertain and examine a time curve of the input variable (Bularz teaches that a travel sensor acquires the time profile of the brake pedal travel and, therefrom, the pedal speed and pedal acceleration [See at least Bularz, 0023]. Bularz further teaches that, in addition, a pressure sensor acquires a pressure profile [See at least Bularz, 0023]. Bularz teaches that, based on the pedal speed and acceleration and the pressure profile, the control unit derives from the driver's braking request (partial braking, emergency braking, etc.) and calculates the setpoint pressure for each wheel brake in the current driving situation [See at least Bularz, 0023]). Both Bularz and Morishita teach methods for detecting vehicle brake pedal speeds. However, only Bularz explicitly teaches where the value of the brake pedal speed may be derived from the time profile of the brake pedal.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also cause the system of Morishita to collect multiple brake pedal position values over time so that the system can derive the value of the brake pedal speed from the time profile of the brake pedal position, as in Bularz. Doing so improves the system’s ability to determine what kind of braking the user is requesting (With regard to this reasoning, see at least [Bularz, 0023]).
Examiner’s note to help applicant overcome the prior art of record: in the current interpretation of Morishita in view of Bularz, velocity of the brake pedal is interpreted to be applicant’s at least one modulation and/or variation of the input variable triggered by the driver, since at least one modulation and/or variation of the input variable triggered by the driver is a very broad statement. However, applicant discloses in at least Fig. 1b of applicant’s specification that “the modulation and/or variation triggered by the driver of input variable xinput” may comprise “jags” and/or “trembling motion” on the time curve of input variable xinput (See at least [Page 9, lines 9-26, in applicant’s specification]). These particular shapes of the input variable characteristic are not present in the prior art of record, so if applicant were to amend the independent claims to specify that the modulations and/or variations take this particular shape, such amendments would be adequate to overcome the prior art of record.
	This is examiner’s sincere suggestion to move forward prosecution, but it is of course up to applicant how applicant would like to amend the claims.

Regarding claim 24, Morishita in view of Bularz teaches The method as recited in claim 23, wherein a frequency and/or a modulation strength of modulations and/or variations triggered by the driver during at least one brake application are determined (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity, where adjustment of the target deceleration characteristic will be made when the previously estimated or designed brake depressing velocity for a previously set target deceleration characteristic becomes different from that calculated [See at least Morishita, 0055]. Under examiner’s broadest reasonable interpretation, the magnitude of the brake velocity may be regarded as applicant’s “modulation strength” of a “variation”).

Regarding claim 25, Morishita in view of Bularz teaches The method as recited in claim 24, wherein, when the determined frequency is greater than a predefined frequency threshold value at least sectionally along the characteristic curve (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity, where adjustment of the target deceleration characteristic will be made when the previously estimated or designed brake depressing velocity for a previously set target deceleration characteristic becomes different from that calculated [See at least Morishita, 0055]. Morishita further discloses that, when the calculated brake pedal depressing velocity is faster than that previously designed, calculated or estimated, an offsetting of the target deceleration characteristic will be made such that the loss stroke to the actual master cylinder pressure generating point will be set smaller [See at least Morishita, 0055]) (and/or the determined modulation strength is greater than a predefined strength threshold value at least sectionally along the characteristic curve, at least one affected subsection of the characteristic curve is reestablished (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, a brake pedal depressing velocity is calculated and the target deceleration characteristic is adjusted depending on the brake pedal depressing velocity [See at least Morishita, 0055]. Morishita further discloses that the process of Fig. 5 is performed by components of the unified controller 9 [See at least Morishita, 0052]. It will therefore be appreciated that, in order to perform the adjustment computations of at least step S23 and [Morishita, 0055], the controller 9 must store the adjusted deceleration characteristic).

Regarding claim 26, Morishita in view of Bularz teaches The method as recited in claim 24, wherein: 
for at least one first characteristic curve, at least one first frequency and/or at least one first modulation strength are determined during at least one first brake application (See at least Fig. 5 in Morishita: Morishita discloses that, at step S22, a pedal stroke from stroke sensor 3, a vehicle speed from vehicle speed sensor 92 and the target deceleration characteristic map set at step S5 of FIG. 4 are read [See at least Morishita, 0055]. Morishita further discloses that this process of Fig. 4 is executed responsive to an initial brake pedal operation [See at least Morishita, 0046]. Morishita further discloses that, at step S23, the previously estimated or designed brake depressing velocity for this previously set target deceleration characteristic is considered [See at least Morishita, 0055]); 
for a second characteristic curve, which includes at least one reestablished subsection in each case in comparison to the at least one first characteristic curve (Morishita discloses that a plurality of target deceleration characteristics may be prepared against a plurality of brake depressing speeds so that, depending on the actual braking speed detected, the best map out of the plurality of target deceleration characteristic maps may be read and applied [See at least Morishita, 0116]. It will therefore be appreciated that the distinct characteristic curves corresponding to certain speeds may be generated before the comparison of the old and new brake depressing speeds occurs), a second frequency and/or a second modulation strength are determined during at least one second brake application (See at least Fig. 5 in Morishita: Morishita discloses that at step S23, a brake pedal depressing velocity is calculated which may correspond to an adjusted target deceleration characteristic [See at least Morishita, 0055]. Morishita further discloses that the process of Fig. 5 may be repeated whenever brake pedal 11 is operated by a vehicle driver [See at least Morishita, 0052]); 
the at least one first frequency and/or the at least one first modulation strength are compared to the second frequency and/or the second modulation strength (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, the calculated brake pedal depressing velocity is compared to the previously designed, calculated or estimated brake pedal depressing velocity [See at least Morishita, 0055]); and 
when: (i) an increase of modulations and/or variations of the input variable is established at least sectionally along the second characteristic curve based on the comparison of the first and second frequencies to one another, and/or (ii) a strengthening of modulations and/or variations of the input variable is established at least sectionally along the second characteristic curve based on the comparison of the first and second modulation strengths to one another (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, when the calculated brake pedal depressing velocity is faster than that previously designed, calculated or estimated, an offsetting of the target deceleration characteristic will be made such that the loss stroke to the actual master cylinder pressure generating point will be set smaller [See at least Morishita, 0055]), at least one affected subsection of the characteristic curve is reestablished (See at least Fig. 5 in Morishita: Morishita discloses that, at step S23, when the calculated brake pedal depressing velocity is faster than that previously designed, calculated or estimated, an offsetting of the target deceleration characteristic will be made such that the loss stroke to the actual master cylinder pressure generating point will be set smaller [See at least Morishita, 0055]. Morishita further discloses that, at step S24, subsequent to the adjustment of the target deceleration characteristic based on brake pedal depressing velocity in step S23, a final target deceleration characteristic is prepared over various brake pedal stroke positions [See at least Morishita, 0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668